NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            STATE OF ARIZONA,
                                 Appellee,

                                        v.

                     IMOUND LOVELL DRUMMOND,
                             Appellant.

                             No. 1 CA-CR 18-0284
                               FILED 2-28-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-143936-001
              The Honorable Christopher A. Coury, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Joel M. Glynn
Counsel for Appellant
                          STATE v. DRUMMOND
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Maria Elena Cruz and Judge Randall M. Howe joined.


J O H N S E N, Judge:

¶1            Imound Drummond timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), following his conviction of aggravated assault of a peace officer, a
Class 5 felony. Drummond's counsel has searched the record on appeal but
found no arguable question of law that is not frivolous, and asks this court
to search the record for fundamental error. Drummond was given the
opportunity to file a supplemental brief but did not do so. See Smith v.
Robbins, 528 U.S. 259, 284 (2000); Anders, 386 U.S. at 744; State v. Clark, 196
Ariz. 530, 537 (App. 1999). After reviewing the entire record, we affirm
Drummond's conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2            On September 24, 2017, Tempe police officers came upon
Drummond as they responded to an unrelated matter.1 Drummond was
wearing a backpack. During the encounter, officers placed him in
handcuffs and began searching him. Eventually they decided to search the
backpack, but could not remove the backpack without first uncuffing
Drummond. Not wanting to uncuff Drummond, officers cut one of the
backpack's straps.

¶3            Drummond became upset about what the officers had done
to his backpack and squirmed and forced his weight against the officers. In
turn, the officers began pulling on Drummond to get him to sit on the
ground. One of the officers kicked the back of Drummond's thigh to force
him to sit down. During the struggle, Drummond's right arm came free
from the handcuffs (they later were found to have a broken locking



1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdict and resolve all inferences against Drummond.
State v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).



                                       2
                          STATE v. DRUMMOND
                           Decision of the Court

mechanism), and he struck one of the officers in the chest. The officer
stumbled back and fell to the ground, sustaining minor injuries to his wrist.

¶4            The State charged Drummond, as relevant here, with one
count of aggravated assault of a peace officer. See Ariz. Rev. Stat. ("A.R.S.")
§ 13-1204(A)(8)(a) (2019).2 An eight-person jury found him guilty. After
finding that Drummond had two historical prior felony convictions, the
superior court sentenced him as a category-three repetitive offender to a
slightly mitigated term of four and one half years' imprisonment, with 215
days' presentence incarceration credit. See A.R.S. § 13-703(J) (2019).

¶5            Drummond timely appealed. We have jurisdiction pursuant
to Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-
120.21(A)(1) (2019), 13-4031 (2019) and -4033(A)(1) (2019).

                               DISCUSSION

¶6             The record reflects Drummond received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. Pursuant to Arizona Rule of Evidence 609, the
court held a hearing on Drummond's prior felony convictions and sanitized
them (in agreement with the parties) before allowing the State to use them
to impeach Drummond. The jury was properly comprised of eight
members, and the State presented direct and circumstantial evidence
sufficient to allow the jury to convict.

¶7             The court properly instructed the jury on the State's burden
of proof, the presumption of innocence and the necessity of a unanimous
verdict. The court, however, mistakenly instructed the jury that the State
needed to prove that the "victim was a peace officer engaged in his official
duties." (The legislature had recently amended § 13-1204(A)(8)(a) to
remove the requirement that the assault be committed while the officer was
engaged in his or her official duties. 2017 Ariz. Sess. Law, ch. 162, § 2 (1st
Reg. Sess.). In any event, the mistake did not constitute fundamental error;
if anything, it went in Drummond's favor because the jury was told that the
State had to prove an additional element.

¶8             The jury returned a unanimous verdict, and acknowledged
the verdict in open court. The court received and considered a presentence



2      Absent material revision after the date of an alleged offense, we cite
the current version of a statute or rule.


                                      3
                          STATE v. DRUMMOND
                           Decision of the Court

report, addressed its contents during the sentencing hearing and imposed
a legal sentence for the crime of which Drummond was convicted.

                               CONCLUSION

¶9            We have reviewed the entire record for reversible error and
find none, and therefore affirm Drummond's conviction and resulting
sentence. See Leon, 104 Ariz. at 300. Although the court granted Drummond
one more day of presentence incarceration credit than was warranted,
absent a cross-appeal by the State, we will not correct the sentence. State v.
Dawson, 164 Ariz. 278, 286 (1990).

¶10           Defense counsel's obligations pertaining to Drummond's
representation in this appeal have ended. Counsel need do no more than
inform Drummond of the outcome of this appeal and his future options,
unless, upon review, counsel finds "an issue appropriate for submission" to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, Drummond has 30
days to proceed, if he wishes, with a pro per motion for reconsideration.
Drummond has 30 days from the date of this decision to proceed, if he
wishes, with a pro per petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         4